UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted June 9, 2005*
                               Decided June 10, 2005

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-1334

EUGENE BOWERS,                               Appeal from the United States
    Petitioner-Appellant,                    District Court for the Northern
                                             District of Indiana, South Bend
      v.                                     Division

CECIL K. DAVIS, Superintendent,              No. 3:04-CV-222 AS
     Respondent-Appellee.
                                             Allen Sharp,
                                             Judge.

                                    ORDER

       Indiana inmate Eugene Bowers was sanctioned with loss of 90 days’ earned
credit time for threatening to “smack” a member of the prison staff. He appealed
the decision through administrative channels and succeeded in obtaining a remand
to permit him to present additional evidence in his defense. However, upon
rehearing before a new three-member panel, the judgment was loss of 120 days’
earned credit time. After again exhausting the prison’s review procedures, this
time without success, he petitioned for a writ of habeas corpus under 28 U.S.C.


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 05-1334                                                                    Page 2


§ 2254, claiming that his due process rights were violated because the rehearing
was delayed more than seven days after the facility was notified of the remand, in
contravention of Indiana Department of Corrections policy, see Ind. Dep’t of Corr.
Disciplinary Code for Adult Offenders, 02-04-101, at 32 (2004). The district court
denied his petition. We affirm.

       Prisoners in Indiana have a liberty interest in earned credit time and must
receive due process before the state can deprive them of their credits. Cochran v.
Buss, 381 F.3d 637, 639 (7th Cir. 2004); Piggie v. McBride, 277 F.3d 922, 924 (7th
Cir. 2002). The Constitution requires four things. The state must provide the
prisoner with: “(1) advance written notice of the disciplinary charges; (2) an
opportunity, when consistent with institutional safety and correctional goals, to call
witnesses and present documentary evidence in his defense; and (3) a written
statement by the factfinder of the evidence relied on and the reasons for the
disciplinary action.” Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454
(1985) (citing Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974)); see Piggie v. Cotton,
344 F.3d 674, 677 (7th Cir. 2003). And (4) there must be “some evidence in the
record” to support the disciplinary findings. Hill, 472 U.S. at 454.

       We see no violation of due process here. Bowers does not claim that the state
failed to comply with any of these requirements. As best we can tell, he contends
that the state’s ability to create liberty interests, see Sandin v. Conner, 515 U.S.
472, 483-84 (1995); Lekas v. Briley, 405 F.3d 602, 607-08 (7th Cir. 2005), gives it
the power to elevate its own rules and policies to requirements of federal due
process. But he misunderstands the doctrine. Violations of state law cannot rise to
the level of constitutional violations for which habeas corpus relief is appropriate.
See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); Hayes v. Battaglia, 403 F.3d 935,
939 (7th Cir. 2005).

       Bowers received all the process that was due, and therefore the judgment of
the district court is AFFIRMED.